Citation Nr: 1325557	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2009, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  

2.  Entitlement to service connection for migraine headaches, to include as being secondary to a service-connected disorder or secondary to medications taken for the treatment or control of a service-connected disability or as being aggravated by a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps from August 1971 to February 1992.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of April 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO), located in Waco, Texas. 

Following the perfection of his appeal on both issues, the appellant provided testimony before the undersigned of the Board at the RO in April 2013.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to an earlier effective date for the granting of a TDIU. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the issue of entitlement to an effective date earlier than June 30, 2009, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a) (2012). 

In October 2012, the appellant testified before the Board that he wished to withdraw his appeal with respect to the issues of entitlement to an effective date earlier than June 30, 2009, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

Entitlement to an effective date earlier than June 30, 2009, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities is dismissed.


REMAND

The remaining issue on appeal involves entitlement to service connection for migraine headaches, to include as being secondary to a service-connected disorder or secondary to medications taken for the treatment or control of a service-connected disability or as being aggravated by a service-connected disability.  A review of the appellant's claims file reveals that a medical examiner has not been tasked to review the appellant's complete medical record, along with examining him, and offering an opinion as to whether the appellant now suffers from migraine headaches, and whether there is any type of relationship, including aggravation of a nonservice-connected disability, between the appellant's multiple service-connected disorders and his claimed migraine headaches.  Finally, an examiner also has not proffered any opinion as to whether any of the medications taken for the treatment and/or control of his multiple service-connected disorders cause or result in or aggravate the appellant's migraine headaches.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance and upon first blush, it appears to the Board that the medical evidence now contained in the claims file is stale and does not take into account treatment the appellant may have received for any of his claimed disabilities and any relationship between those disorders and the claimed migraine headaches.  More importantly, the evidence is unclear as to the etiology of the migraine headaches.  The Board finds that thorough and contemporaneous medical examinations that take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In other words, because there is a lack of clarity, it is the determination of the Board that the remaining issue on appeal should be remanded so that an examination of the appellant may occur.  Such an action will ensure that the VA has met its duty to assist the appellant with the prosecution of his claims and it will ensure that the Board has an accurate assessment of his claimed disorder with respect to his claim for service connection. 

Accordingly, the issue is REMANDED for the following actions:

1.  The AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012) for the issue now on appeal.  The notice letter should include an explanation as to the language of aggravation of a nonservice-connected disability by a service-connected disorder and also secondary service connection.  The appellant should also be invited to submit any pertinent evidence in his possession.  The AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review.  

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 1, 2010 for all of the disability now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified. Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The AMC is hereby put on notice that the appellant has received medical care through TRICARE and as such, the AMC should ensure that it requests all of the appellant's TRICARE records and any other medical records that may be located at a federal (military) facility.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012). 

3.  Only after all of the service member's medical records have been obtained and then included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from migraine headaches.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.
 
The examiner should express an opinion as to whether the appellant now suffers from migraine headaches, and, if so, whether such a disorder is at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, to include being secondary to or aggravated by the appellant's service-connected disabilities (or disability) or secondary to or aggravated by the medications used for the treatment and control of a service-connected disorder.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

In the report, the examiner must specifically discuss the appellant's contentions.  Also, the examiner should discuss the opinion provided May 2010 by Doctor J. McCray concerning the etiology of the appellant's migraine headaches.  Additionally, if the examiner concludes that the appellant's claimed disability is not service-related, or secondary to a service-connected disorder, or aggravated by a service-connected disorder, or secondary to the medications the appellant takes for the control and/or treatment of a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

4.  Thereafter, the AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is hereby advised that failure to cooperate by reporting for the examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2012) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


